—In an action to recover damages for personal injuries, the defendant Salvatore Lupo appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated April 15, 1999, as *557denied his motion for summary judgment dismissing the complaint insofar as asserted against him by the plaintiff Santo J. Curatolo, on the ground that Santo J. Curatolo did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to meet his burden of establishing his entitlement to judgment as a matter of law (see, Mariaca-Olmos v Mizrhy, 226 AD2d 437). Accordingly, the Supreme Court properly denied his motion for summary judgment dismissing the complaint insofar as asserted against him by the plaintiff Santo J. Curatolo. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.